Citation Nr: 0804995	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans 
Affairs death benefits.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  In the 
decision letter, the RO concluded, in essence, that new and 
material evidence had not been received to reopen the 
appellant's claim for VA death benefits because the evidence 
failed to show that her deceased husband had the service 
required to establish basic eligibility.  The appellant 
appealed to the Board.  

Although the appellant initially had requested a Travel Board 
hearing in her substantive appeal, she subsequently withdrew 
that request in November 2006.  At that time, she also 
requested a local hearing.  The RO acknowledged this request 
and informed the appellant of the date of her hearing by 
letter dated December 2006.  On that date, however, the 
appellant chose to participate in an informal conference at 
the RO.  A report of that conference is of record.   


FINDINGS OF FACT

1.  In an April 2004 decision letter, the RO, in essence, 
denied the appellant's application to reopen a previously 
denied claim for death benefits on grounds that the evidence 
failed to show that her deceased husband had the requisite 
service to establish basic eligibility; VA notified the 
appellant of its decision, and of her appellate rights, but 
she did not initiate an appeal within one year.

2.  In September 2004, the appellant filed another 
application to reopen her claim to establish entitlement to 
VA death benefits.

3.  The evidence received since the unappealed April 2004 
decision letter, when considered by itself, or in the context 
of the entire record, does not relate to a fact unestablished 
by the previously available record that is necessary to 
substantiate the claim to establish entitlement to VA death 
benefits.   


CONCLUSIONS OF LAW

1.  The April 2004 decision letter, which denied the 
appellant's application to reopen a claim to establish 
entitlement to VA death benefits, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  

2.  New and material evidence has not been received to 
establish the appellant's basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41, 3.156, 3.159, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law as to whether 
the appellant's deceased husband had the required service to 
establish basic eligibility for VA death benefits.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

It is also pertinent to note that, in VAOPGCPREC 5-2004 (June 
23, 2004), the VA General Counsel held that VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes.  38 C.F.R. §§ 3.40, 3.41 (2007).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2007).  These 
regulations have their basis in statute, at 38 U.S.C.A. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) 
(upholding the constitutionality of 38 U.S.C.A. § 107(a), 
following the reasoning of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991)).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c) (2007).  Only service department records can 
establish if and when a person had qualifying active service.  
Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The appellant has sought to have her deceased spouse 
recognized as an eligible veteran on numerous occasions since 
the 1940s.  She was most recently informed of the denial of 
her claim for death benefits and of her appellate rights by 
letter dated April 5, 2004.  She did not file a timely notice 
of disagreement with that decision. Accordingly, the April 
2004 RO determination became final.  See 38 U.S.C. § 4005 
(1976); 38 C.F.R. §§ 19.118, 19.153 (1981).  Because the 
April 2004 decision letter was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim to 
establish entitlement to VA death benefits should be reopened 
and readjudicated on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996).          

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).         

The evidence of record developed prior to the April 2004 RO 
determination consists of a Certificate from the Headquarters 
Army of the Philippines, dated in August 1947, a letter from 
the National Personnel Records Center (NPRC), dated in 
February 1950, and a Certification from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, dated in January 2004.  

In the Certificate from the Headquarters Army of the 
Philippines, dated in August 1947, it was noted that the 
appellant's husband served with the "I" Co., 3rd Bn, 13 
Inf., 11 Division, and was killed in action in March 1942 in 
the field of Bataan.  

In the response letter from the NPRC, dated in February 1950, 
the NPRC certified that the appellant's husband had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.    

In the Certification from the General Headquarters, Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in January 2004, it was noted that the appellant's 
husband served with the "I" Co., 3rd Bn, 13 Inf., 11 
Division.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999). Based on the grounds stated for the denial 
in the April 2004 RO determination, new and material evidence 
would consist of verification of valid military service by 
the United States service department.

The evidence received since the July 1981 RO determination 
consists of a duplicative copy of the Certificate from the 
Headquarters Army of the Philippines, dated in August 1947, 
an Application for Recognition of Rights to Back Pay 
Authorized Under Republic Act No. 304, Bureau of the Treasury 
of the Republic of the Philippines, dated in March 1957, a 
Certification from the General Headquarters, Armed Forces of 
the Philippines, dated in July 1957, and an Acknowledgement 
from the Bureau of the Treasury of the Republic of the 
Philippines, dated in December 1958.   

In the Application for Recognition of Rights to Back Pay 
Authorized Under Republic Act No. 304, Bureau of the Treasury 
of the Republic of the Philippines, dated in March 1957, and 
the Acknowledgement from the Bureau of the Treasury of the 
Republic of the Philippines, dated in December 1958, 
financial matters between the appellant and the Republic of 
the Philippines are discussed.  

In a Certification from the General Headquarters, Armed 
Forces of the Philippines, dated in July 1957, it was 
reported that the appellant's husband served with the "I" 
Co., 3rd Bn, 13 Inf., 11 Division.     

The Board observes that in regard to evidence submitted 
subsequent to the April 2004 RO determination, the 
duplicative copy of the Certificate from the Headquarters 
Army of the Philippines, dated in August 1947, is not "new" 
in that it was of record at the time of the RO's denial in 
April 2004.  

The Application for Recognition of Rights to Back Pay 
Authorized Under Republic Act No. 304, Bureau of the Treasury 
of the Republic of the Philippines, dated in March 1957, 
Certification from the General Headquarters, Armed Forces of 
the Philippines, dated in July 1957, and Acknowledgement from 
the Bureau of the Treasury of the Republic of the 
Philippines, dated in December 1958, are "new" in that they 
were not of record at the time of the April 2004 RO 
determination.  However, the Board concludes that the 
aforementioned evidence is not "material" because it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  This is so because the matter under consideration 
is basic eligibility for VA benefits and only "service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces."  
The aforementioned evidence cannot serve to reopen the claim.  
Duro v. Derwinski, supra.  As the issue turns upon the nature 
of the military service as recognized by law, the Board is 
unable to identify any material evidence developed since the 
last final denial of this claim.

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from the United States 
service department, and the evidence received since the April 
2004 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
this claim.  There remains a lack of evidence verifying that 
the appellant's spouse had military service that makes her 
eligible for VA benefits.  Although many of the documents she 
has submitted indicate that her spouse's service may have 
been recognized by the Philippine Army or the Philippine 
Government, such evidence is not equivalent to service 
recognized by the United States Government for VA 
compensation or pension purposes.

The Board reiterates that service department findings as to 
the fact of service with the United States Armed Forces are 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro v. Derwinski, supra.  It is pertinent to 
again note that only service department records can establish 
if and when a person had qualifying active service.  
Venturella, supra; Cahall, supra.  In the absence of such 
evidence from the United States Armed Forces and without 
verification of service by the service department, the 
appellant's claim continues to lack legal entitlement under 
the applicable provisions of law.  Thus, it remains subject 
to denial on the basis of a lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits. 38 C.F.R. § 
3.156(a).  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA death benefits, the claim may not be 
reopened and the appeal must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim to establish entitlement to Department of Veterans 
Affairs death benefits.    




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


